Title: From Alexander Hamilton to Caleb Swan, 24 March 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N York March 24. 1800
          
          I have received your letter of the twentieth instant.
          A Soldier does not, in my opinion, by the mere act of deserting, and without the interference of a Court Martial, forfeit the pay previously due to him—I recollect no principle of law that requires this, and practice, I know, is against it.
          Caleb Swan Er.
        